United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-1975
                                  ___________

In re: Janet E. McCormick,               *
                                         *
                    Debtor,              *
_________________________                *
                                         *
Janet E. McCormick, also known as        *
Janet E. Edwards,                        * Appeal from the United States
                                         * Bankruptcy Appellate Panel for
                    Appellant,           * the Eighth Circuit.
                                         *
      v.                                 *        [UNPUBLISHED]
                                         *
Diversified Collection Service, Inc.,    *
Clam of: United States Department        *
of Education,                            *
                                         *
                    Appellee.            *
                                    ___________

                             Submitted: August 31, 2001

                                 Filed: September 7, 2001
                                  ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

      Janet E. McCormick challenges the Bankruptcy Appellate Panel's affirmance of
the bankruptcy court's refusal to discharge McCormick's student loan debt under 11
U.S.C. § 523(a)(8). Because McCormick has not provided a trial transcript, see Fed.
R. Bankr. P. 8006, we must defer to the bankruptcy court's finding that McCormick
failed to prove she could not repay this debt without undue hardship. See In re Clark,
223 F.3d 859, 863 (8th Cir. 2000). Because we have nothing to add to the Bankruptcy
Appellate Panel's decision, we affirm on the basis of the panel's decision. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-